DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 2/12/2021 have been accepted. Claims 1-20 are still pending. Claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 are amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended limitations now state that in response to the control unit being identified by the execution core as an oldest pending cache access the control unit is configured to receive an identifier of a pending cache access generated by the execution core. This is confusing as the control unit is not a pending cache access. Based on the amendments to claims 10 and 17 the amended limitations appear to mean that upon identifying that a pending cache access is the oldest to send its identifier to the control unit. The examiner the pending cache access being identified by the execution core as an oldest pending cache access” to clearly state what is going on similar to claim10 and 17. For examination purposes the limitation will be construed to be in line with the amended limitations of claims 10 and 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 8, 9, 12, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (US PGPub 2017/0315932) in view of Livshits et al. (US PGPub 2010/0153928, hereafter referred to as Livshits).
Regarding claim 1, Moyer teaches a cache subsystem comprising: a cache, and 5a cache controller coupled to the cache (Fig. 1 and Paragraphs [0011]-[0015], describe the system which includes a cache and a cache controller coupled to the cache), wherein the cache controller is configured to: apply a first policy to a first cache portion and apply a second policy to a second cache portion (Paragraph [0020] and [0023], states that the cache is divided into three regions, two test regions that implement different aging policies and a third non-test region), apply the first policy to a third cache portion, responsive to a performance characteristic of the first test region being better than that of the second test region, and 15apply the second policy to the third cache portion,  (Fig. 4 and Paragraphs [0032], states that the performance characteristics of the test regions are compared to see which is better. Whichever policy is shown to have better performance is applied to the non-test region (third portion) of the cache). Moyer does not teach determine an amount of time that an execution core spends waiting on 10instructions to access each of the first cache portion and the second cache portion and using the determined wait times as the means of choosing which policy to apply to the third region.
Livshits teaches determine an amount of time that an execution core spends waiting on 10instructions to access a cache and using lower wait time to determine which policy is better (Paragraphs [0049]-[0050], states that multiple cache policies can be created by a cache policy generator. These policies can be tested by a simulator module which will return utility values which include latency effects (wait times) and uses a cache having a lower response time as an example of a high utility value). Since both Moyer and Livshits teach testing different policies to determine which to implement it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the performance metric used in Moyer for the ones used in Livshits to obtain the predictable result of determine an amount of time that an execution core spends waiting on 10instructions to access each of the first cache portion and the second cache portion, apply the first policy to a third cache portion, responsive to a first wait time for the first cache portion 
Regarding claim 2, Moyer and Livshits teach all the limitations to claim 1. Moyer further teaches wherein the first policy specifies one or more of a cache line replacement policy, cache line insertion policy, request priority, 20speculation hint generation, or pre-emptive response generation for the first cache portion (Paragraph [0010], describes the aging policies that are being tested and compared. These policies are used to help dictate what entries get replaced). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Moyer and Livshits teach all the limitations to claim 1. Livshits further teaches wherein responsive to the first wait time for the first policy being less than the second wait time for the second policy, the control unit is configured to: create a third policy; 5apply the third policy (Fig. 11 and Paragraphs [0052]-[0055], describes the process of creating several policies and testing them as well as incrementing policies in the hill climber module until a maximum utility is reached), and using wait time as a performance characteristic (Paragraphs [0049]-[0050], as stated in the rejection to claim 1). Moyer further teaches applying different policies to test regions in a cache and then applying the policy that performed better to the rest of the cache (Fig. 4 and Paragraphs [0032], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 8, 9, and 12, claims 8, 9, and 12 are the method claims associated with claims 1, 2, and 5. Since Moyer and Livshits teach all the limitations of claims 1, 2, and 5, they also teach all the limitations of claims 8, 9, and 12; therefore the rejections to claims 1, 2, and 5 also apply to claims 8, 9, and 12.
Regarding claims 15, 16, and 19, claims 15, 16, and 19 are the system claims associated with claims 1, 2, and 5. Since Moyer and Livshits teach all the limitations of claims 1, 2, and 5, they also teach all the limitations of claims 15, 16, and 19; therefore the rejections to claims 1, 2, and 5 also apply to claims 15, 16, and 19.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer and Livshits as applied to claims 1, 8, and 15 above, and further in view of Tremaine (US PGPub 2008/0005479) in further view of Kalla et al. (US PGPub 2004/0216001, hereafter referred to as Kalla).
Regarding claim 3, Moyer and Livshits teach all the limitations of claim 5. Moyer and Livshits do not teach wherein the control unit is configured to receive an identifier of a pending cache access generated by the execution core responsive to being identified by the execution core as an oldest pending cache access.
Tremaine teaches wherein the control unit is configured to receive an identifier of a pending access generated by the execution core (Paragraph [0061], states that a tag is attached to a packet with identifying information). Since both Moyer/Livshits and Tremaine teach sending commands to a controller it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Moyer and Livshits to include a tag identifier with the accesses of the core as taught in Tremaine to obtain the predictable result of wherein the control unit is configured to receive an identifier of a pending cache access generated by the execution core (since this is only identifying an access and has no bearing on the testing of the policies). Moyer, Livshits, and Tremaine do not teach doing this responsive to the pending cache access being identified by the execution core as an oldest pending cache access.
Kalla teaches the control unit is configured to receive an identifier of a pending access responsive to the pending access being identified by another as an oldest pending access (Paragraph [0035] and [0045], states that the table can send the tag (identifier) of the oldest instruction in the table to the LSU meaning that it would have to have been identified as the oldest access). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moyer, Livshits, and Tremaine to have the identifier be sent to the control unit once the execution core has identified it as the oldest pending instruction as taught in Kalla so as to avoid check stops in speculative accesses (Kalla, Paragraph [0015]).
Regarding claim 4, Moyer, Livshits, Tremaine, and Kalla teach all the limitations of claim 3. Tremaine further teaches wherein control unit is configured to receive (Paragraph [0061], while there is no explicit recitation of a valid bit, there is mention of a priority assignment that is given to the particular access request which does indicate that the access is performance critical, meaning the path that it uses is also going to be performance critical. It should also be noted that in the claims as well as in the specification there is one core that has one communication route (path) to its cache). The combination of and reason for combining are the same as those given in claim 3.
Regarding claims 10 and 11, claims 10 and 11 are the method claims associated with claims 3 and 4. Since Moyer, Livshits, Tremaine, and Kalla teach all the limitations of claims 3 and 4, they also teach all the limitations of claims 10 and 11; therefore the rejections to claims 3 and 4 also apply to claims 10 and 11.
Regarding claims 17 and 18, claims 17 and 18 are the system claims associated with claims 3 and 4. Since Moyer, Livshits, Tremaine, and Kalla teach all the limitations of claims 3 and 4 and further teach doing so for the oldest pending cache accesses (the combination presents a tag for every access meaning tags would be presented for the oldest pending accesses), they also teach all the limitations of claims 17 and 18; therefore the rejections to claims 3 and 4 also apply to claims 17 and 18.

s 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer and Livshits as applied to claims 1, 8, and 15 above, and further in view of Varma et al. (US PGPub 2014/0173248, hereafter referred to as Varma).
Regarding claim 6, Moyer and Livshits teach all the limitations of claim 1. Moyer and Livshits do not teach wherein the cache controller comprises a plurality of counters, each configured to indicate a number of cycles that requests corresponding to a portion of the cache spend waiting for a response.
Varma teaches the cache controller comprises a plurality of counters, a counter configured to indicate a number of cycles that requests corresponding to a portion of the cache spend waiting for a response (Paragraph [0014], states that a counter exists that counts the total number of cycles that are spent waiting for the response from the remote snoop. Paragraph [0044], states that multiple counters can exist that count the number of times and the number of cycles that a read completion was stalled waiting for a response). Since both Moyer/Livshits and Varma teach tracking latency/wait times it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Moyer and Livshits to use counters to keep track of wait times as taught in Varma to obtain the predictable results of the cache controller comprises a plurality of counters, a counter configured to indicate a number of cycles that requests corresponding to a portion of the cache spend waiting for a response
Regarding claim 13, claim 13 is the method claim associated with claim 6. Since Moyer, Livshits, and Varma teach all the limitations of claim 6, they also teach all the limitations of claim 13; therefore the rejection to claim 6 also applies to claim 13.
Regarding claim 20, claim 20 is the system claim associated with claim 6. Since Moyer, Livshits, and Varma teach all the limitations of claim 6, they also teach all the limitations of claim 20; therefore the rejection to claim 6 also applies to claim 20.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer and Livshits as applied to claims 1 and 8 above, and further in view of Strumpen et al. (US PGPub 2010/0122035, hereafter referred to as Strumpen).
Regarding claim 7, Moyer and Livshits teach all the limitations of claim 1. Moyer and Livshits do not teach wherein the first wait time is equal to an average 15number of clock cycles that the execution core spends waiting for an access to the first cache portion.
Strumpen teaches wherein the wait time is equal to an average number of clock cycles that a processor spends waiting (Paragraph [0037], shows that access latency is measured and looked at as an average of the number of clock cycles). Since both Moyer/Livshits and Strumpen teach the use of wait time as a metric for measuring performance it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the measurement method for wait time of Moyer and Livshits with that  wherein the first wait time is equal to an average 15number of clock cycles that the execution core spends waiting for an access to the first cache portion.
Regarding claim 14, claim 14 is the method claim associated with claim 7. Since Moyer, Livshits, and Strumpen teach all the limitations of claim 7, they also teach all the limitations of claim 14; therefore the rejection to claim 7 also applies to claim 14.

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. The applicant argues that Moyer and Livshits do not teach the limitations of the independent claim, specifically that Livshits does not teach the limitation “determine an amount of time that an execution core spends waiting on instructions to access each of the first cache portion and the second cache portion” stating that the latency mentioned in Livshits does not correspond to wait time. The examiner respectfully disagrees. Latency is the time it takes to do something while wait time is the time spent waiting for the thing to be done. If one knows how long a task is going to take they also know how long the processor is going to wait for that task to be done. These two concepts are related and in knowing one you know the other. The fact that other factors can be taken into account does not negate the fact that latency is being looked at and tracked for the policies. Both of the references are testing cache policies. Moyer is using a similar method for testing the policies as the instant application, but is not using the specific metric for determining effectiveness and Livshits is discussing the specific metrics that can be analyzed to determine which policy is better. In combination they do teach the limitations of the claims and the rejection still holds. .
Regarding the applicant’s argument for claim 4, for the argument to hold any weight, the applicant needs to specifically define and explain what is meant by the term “performance critical path” so that it can be clearly distinguished as to whether or not it is present in a reference. There is nothing that in the specification that further elaborates on this term. As stated in the rejection to claim 4, in the claims as well as in the specification there is one core that has one communication route (path) to its cache. If there is only one path, then it is performance critical as there is no other choice. Nothing in the claims shows that there is more than one path and nothing in the specification states what makes something performance critical. As for Tremaine’s teachings, the reference shows that the instruction can have high priority (be critical to performance). If that instruction is sent on a path between devices then that path becomes critical to performance. Therefore the rejection still holds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132